        Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 1 of 23



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


SUVERINO FRITH, SAVANNAH KINZER,
CEDRICK JUAREZ, FAITH WALSH,
MACKENZIE SHANAHAN, COREY SAMUEL,
JENNIFER OSAYANDE, BRITNEY IFEBOHR, Case No. 20-cv-11358-ADB
KANAYA RYLAND, KIRBY BURT, LEAVER
MICHEL, ABDULAI BARRY, LINDSAY
VUONG, SAMANTHA BERIMBAU, SUEPRIYA
ADHI, ALICE TISME, CAMILLE TUCKER-
TOLBERT, CHARLES THOMPSON, ANA
BELÉN DEL RIO-RAMIREZ, CASSIDY
VISCO, LYLAH STYLES, KAYLA GREENE,
SHARIE ROBINSON, KELLY RIGLER,
JUSTINE O’NEILL, SARITA WILSON, and
YURIN LONDON, individually and on behalf of
all others similarly situated,

                Plaintiffs,
v.
WHOLE FOODS MARKET, INC. and
AMAZON.COM, INC.,

                Defendants



       PLAINTIFFS’ OPPOSITION TO WHOLE FOODS’ MOTION TO DISMISS
                    AMENDED CLASS ACTION COMPLAINT




                                      0
            Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 2 of 23



       I.       INTRODUCTION

       Defendant Whole Foods Market, Inc. (“Whole Foods”) attempts to strip from this

case the obvious racial implications of having selectively banned “Black Lives Matter”

(“BLM”) messaging from its workplace. Whole Foods instead attempts to reframe the

case as focused on whether maintaining a facially neutral dress code policy runs afoul

of Title VII. Dkt. 32 at 1-2. However, Plaintiffs have not alleged that Whole Foods’ dress

code on its face violates Title VII; rather, Plaintiffs have alleged that Whole Foods has

selectively enforced the dress code to target and suppress BLM messaging in the

workplace, thereby discriminating against its Black employees and employees of other

races who associate with them and advocate for them, is in violation of Title VII. Dkt. 11

¶ 2. In other words, Plaintiffs allege that Whole Foods is distinguishing between dress-

code violations – and therefore taking disciplinary actions, including terminating

employees – based on race. For example Whole Foods has distinguished between

shows of support for LGBTQ+ employees, which it has deemed acceptable even when

such demonstrations violate the dress code, and shows of support for Black employees,

which it has deemed worthy of progressive disciplinary action. Dkt. 11 ¶ 44.

       This race-based selective enforcement of the dress code plainly constitutes a

“racial situation in which Plaintiff[s] became involved” that confers protected status on

the Plaintiffs, including non-Black employees who have banded together with Black

coworkers in to wear the BLM apparel in a show of support, under a theory of

associational discrimination.. See Johnson v. University of Cincinnati, 215 F. 3d 561,

575 (6th Cir. 2000) (holding that advocacy on behalf of women and minorities was

sufficient to confer protected status upon plaintiff under associational discrimination).



                                             1
         Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 3 of 23



Whole Foods cannot abstract race from the equation: such discrimination plainly falls

within the intended protections of Title VII. Id. at 573-74 (Title VII was “triggered by a

Nation's concern over centuries of racial injustice”, and specifically by anti-Black racism

in America) (citing United Steelworkers of Am. v. Kaiser Aluminum & Chemical Corp.,

443 U.S. 193, 201 (1979) (citing 110 Cong. Rec. 6548 (1964) (remarks of Sen.

Humphrey)). As Plaintiffs set forth previously, the Office of Special Counsel has

acknowledged that Black Lives Matter is a not a political statement but is focused on

promoting the right of Black people to live free from violence and oppression.1 It is

impossible to divorce a discriminatory ban on BLM from racial injustice, which Title VII is

designed to protect against in the workplace. Plaintiffs have sufficiently stated a claim

under Title VII, 42 U.S.C. § 2000e-2(a)(1), based on these facts. See Part III(A).

       In addition, Plaintiffs have sufficiently alleged that Whole Foods violated Title VII,

42 U.S.C. § 2000e-3(a), by retaliating against employees who have continued to wear

BLM messaging in an explicit stand against Whole Foods’ discriminatory enforcement of

the dress code policy. See Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 94 (1st

Cir. 2018). Wearing the BLM masks and apparel despite progressive discipline and

protesting outside Whole Foods locations certainly constitutes protected activity within

the meaning of Title VII’s opposition clause, because these actions reasonably

communicated to Whole Foods that Plaintiffs and similarly situated employees believed

that the ban of BLM messaging constituted discrimination. Crawford v. Metropolitan

Government of Nashville and Davidson County, Tenn., 555 U.S. 271, 276 (2009)


1
       Compare Black Lives Matter and the Hatch Act, U.S. Office of Special Counsel (dated
July 14, 2020) (Dkt. 3-23), with Clarification of November 27, 2018 email, U.S. Office of Special
Counsel (dated Nov. 30, 2018) (Dkt 28-3).

                                                2
        Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 4 of 23



(“[w]hen an employee communicates to her employer a belief that the employer has

engaged in a form of employment discrimination, that communication virtually always

constitutes the employee’s opposition to the activity.”) (internal citations omitted). Whole

Foods’ continued discipline of Plaintiffs and similarly situated employees after such

oppositional conduct constitutes retaliation. See Part III(B).

       Finally, Plaintiffs may proceed immediately in court on their claims in order to

move for a preliminary injunction. See Bailey v. Delta Air Lines, Inc., 722 F.2d 942, 944

(1st Cir. 1983) (“[W]e cannot say that Congress clearly intended to divest the district

courts entirely of their customary equitable authority to grant preliminary relief in

appropriate cases.”). Plaintiffs originally filed their complaint along with an emergency

motion for preliminary injunction. Although they have now decided not to seek the

preliminary injunction on an emergency basis, in light of the Court’s comments at the

recent status conference (in which the Court questioned the emergency nature of their

request) and have instead agreed to participate first in discovery, as Whole Foods had

urged, Plaintiffs intend to re-new their request for a preliminary injunction. See Dkt. 38.

Plaintiffs should therefore be permitted to proceed in court, so that they may appeal to

this Court’s inherent equitable power in order to provide prompt relief. As the situation

stands, Plaintiffs and other employees are forced to choose between escalating

discipline and possible termination, and engaging in protected activity -- expressing

support for Black employees and opposing what they reasonably believe is

discrimination and retaliation -- in their workplace.

       For these reasons, and as set forth further below, Whole Foods’ motion to

dismiss (Dkt. 32) should be denied.



                                              3
         Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 5 of 23




       II.    FACTUAL & PROCEDURAL BACKGROUND

       Plaintiffs have brought this claim on behalf of themselves and similarly situated

Whole Foods and Amazon employees across the country who have been subject to

Whole Foods’ discriminatory and retaliatory policy of not allowing its employees to wear

Black Lives Matter masks and related apparel at work. Dkt. 11 ¶¶ 6, 35.

       On the heels of George Floyd’s death and in conjunction with the demonstrations

springing up around the country, protesting police violence and other discrimination

against Blacks, Whole Foods employees began wearing BLM masks in order to express

solidarity and support of their Black coworkers. Id. ¶¶ 48-50. Plaintiffs did not think that

wearing BLM masks would result in serious discipline, because the dress code

(particularly as to masks) had previously gone largely unenforced. Id. ¶ 47 (citing

examples of various masks with images and writing being allowed). Indeed, Plaintiffs

anticipated Whole Foods and Amazon would cheer this show of support for Black

employees, in light of the companies’ public statements professing solidarity with the

movement and espousing a message of inclusivity, and Whole Foods’ previous practice

of allowing its employees to express support for their LGBTQ+ coworkers, even when

such expressions (such as wearing a Pride flag) violated the dress code. See id. ¶¶ 50-

52. However, instead of cheers, Plaintiffs were met with harsh discipline.

       Plaintiffs work (or worked) at various Whole Foods locations across the county,

including locations in Massachusetts, California, New Hampshire, Pennsylvania, New

Jersey, Virginia, Georgia, Indiana, and Washington. Dkt. 11 ¶¶ 7-34 (Plaintiff Tisme, a

Prime Shopper, is directly employed by Amazon, while all other Plaintiffs are directly



                                             4
         Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 6 of 23



employed by Whole Foods).2 All have been subject to discipline for wearing BLM

masks and apparel (such as pins and tee-shirts), including but not limited to being sent

home without pay, id. ¶¶ 54, 57-62; accumulating disciplinary points for being sent

home, id. ¶¶ 54, 60; been issued written warnings, id. ¶ 59; being placed on corrective

action pathways, id. ¶ 57; and being terminated, id. ¶¶ 74-75. Plaintiffs and other

employees have made clear that wearing the Black Lives Matter masks constitutes a

demand for better treatment of Black employees in the workplace by linking the BLM

message and symbolism with demands for a release of racial demographic data and

removal of armed guards from store locations. Id. ¶ 69. Further, that the BLM message

is a show of support for Black employees should be plain on its face, particularly during

this pandemic, where Black workers are “overrepresented among COVID-19 frontline

essential workers,” where the virus has had a disproportionate impact on the Black

community, and where Black workers continue to face persistent pay gaps.3

       Further, as the BLM protests at Whole Foods proceeded, the protests

transformed into being more directed toward opposing Whole Foods’ discipline of

employees for wearing the BLM masks; employees continued to wear the masks (and

protest outside the stores) to challenge what they perceive to be racism and

discrimination by Whole Foods for not allowing employees to wear the masks. Id. ¶ 70.

2
         Whole Foods’ contends “Whole Foods Market, Inc.” is not Plaintiffs’ employer. See Dkt.
32 at 1 n. 1. Plaintiffs included “Whole Foods Market” based on the company logo included in
the handbook. If discovery confirms that a different entity should be named as defendant,
Plaintiffs may amend to substitute a different corporate entity.
3
        Molly Kinder & Tiffany Ford, Black essential workers’ lives matter. They deserve real
change, not just lip service, The Brookings Institute, June 24, 2020, https://tinyurl.com/yyufy5fd.
(“For millions of Black workers, pay and benefits weren’t enough even before the pandemic.
Now, Black workers face persistent and stark wage gaps compared to white workers and are
less likely to have access to benefits such as paid sick leave, health insurance, and the ability to
work from home. Far too many Black workers are in unstable jobs with few advancement
opportunities and too many instances of disrespect.”).

                                                 5
        Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 7 of 23



Plaintiffs do not contend that the facially neutral dress code in itself is discriminatory;

rather, it is Whole Foods’ selective enforcement of the dress code that is discriminatory.

Whereas in the past, Whole Foods has turned a blind eye to all sorts of non-compliant

dress, including political statements and shows of LGBTQ+ coworker support, only after

employees began wearing BLM masks and apparel in support of their Black co-workers,

did Whole Foods crack down on enforcing the dress code. Id. ¶ 73. In retaliation,

Whole Foods has continued to discipline these employees, including Plaintiff Savannah

Kinzer, who was terminated on July 18, 2020, due to her accumulation of points related

to wearing the BLM mask. Id. ¶¶ 74-75. Indeed, as the record will show, Whole Foods

has known that Plaintiff Kinzer has been a leader in organizing employees to wear the

Black Lives Matter masks and has led a number of protests outside Whole Foods

stores, challenging the company’s policy of not allowing employees to wear the masks.

       Just before being fired, Plaintiff Kinzer informed her manager that she had filed a

charge with the Equal Employment Opportunity Commission (“EEOC”) and the National

Labor Relations Board (“NLRB”). Id. ¶ 76. Plaintiffs Frith, Del-Rio Ramirez, and Tucker-

Tolbert, also filed EEOC charges prior to the filing of the instant action. Id. ¶ 84. Copies

of the EEOC charges are attached hereto as Exhibits A-D.4 In addition, Plaintiffs

Barry, Visco, Evans, O’Neill, Styles, Wilson, and London (who were added as named

plaintiffs in the Amended Complaint) have filed charges with the EEOC. These charges

were filed as class charges of discrimination. Greene v. City of Boston, 204 F.Supp.2d

239, 242 (D. Mass. 2002) (discussing “permitting piggy-backing on a timely-filed charge
4
       Pursuant to the integral document doctrine, “the district court appropriately may consider
the whole of a document integral to or explicitly relied upon in a complaint, even if that
document is not annexed to the complaint.” Jorge v. Rumsfeld, 404 F.3d 556, 559 (1st Cir.
2005) (internal citation omitted) (considering correspondence between plaintiff’s attorney and
the EEOC pursuant to the integral document doctrine in order to evaluate exhaustion).

                                                6
         Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 8 of 23



that ‘gives the EEOC and employer adequate notice of allegations of class-wide

discrimination’”) (quoting Basch v. Ground Round, Inc., 139 F. 3d 6, 9 (1st Cir. 1998).

       III.   ARGUMENT

       “In resolving a motion to dismiss, a court should employ a two-pronged

approach.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011). At the

first step, the court parses out legal conclusions from factual statements. Id. “Non-

conclusory factual allegations in the complaint must then be treated as true, even if

seemingly incredible,” in determining whether the combined factual allegations state a

plausible legal claim. Id. (internal citations omitted). At this early stage of litigation, the

court must “accept[] all well-pleaded factual allegations as true.” Nieves Roman v.

Puerto Rico, 338 F. Supp.2d 264, 265 (D. P.R. 2004). Further, the court “may not

disregard properly pled factual allegations… [n]or may a court attempt to forecast a

plaintiff’s likelihood of success on the merits,” Ocasio-Hernandez, 640 F.3d at 12-13

(internal citations omitted). In short, “a complaint may not be dismissed unless it

appears beyond doubt that plaintiff can prove no set of facts in support of his claim

which would entitle him to relief.” Nieves Roman, 338 F. Supp.2d at 265.

       A. Plaintiffs Have Stated a Title VII Discrimination and Associational
          Discrimination Claim

       Title VII prohibits employers from discriminating against any individual “because

of such individual’s race.” 42 U.S.C. § 2000e-2(a)(1). “[T]he ordinary meaning of

‘because of’ is ‘by reason of’ or ‘on account of.’” University of Tex. Southwestern

Medical Center v. Nassar, 570 U.S. 338, 350 (2013) (citing Gross v. FBL Financial

Services, Inc., 557 U.S. 167, 176 (2009)) (quotation altered).




                                               7
         Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 9 of 23



       To establish Title VII liability, a plaintiff must demonstrate that the protected trait

was “one but-for cause of [the adverse employment] decision”. Bostock v. Clayton

County, Georgia, 140 S. Ct. 1731, 1739 (2020) (explaining that the but-for standard

encompasses mixed-motive cases, meaning, “a defendant cannot avoid liability just by

citing some other factor that contributed to its challenged employment decision.”). In

addition, “under th[e] more forgiving [motivating factor] standard, liability can sometimes

follow even if [the protected trait] wasn’t a but-for cause of the employer’s challenged

decision.” Id. at 1740. A plaintiff may establish Title VII liability under a but-for or mixed-

motive theory of the case, through either circumstantial or direct evidence. Burns v.

Johnson, 829 F.3d 1, 9 (1st Cir. 2016).

       “In cases involving direct evidence of discriminatory motive, the burden of

persuasion shifts from the employee to the employer, who must then affirmatively prove

that it would have made the same decision even if it had not taken the protected

characteristic into account.” Ayala Gerena v. Bristol Myers-Squibb Co., 95 F.3d 86, 95-

96 (1st Cir. 1996).5 Discriminatory application of a facially neutral policy can be proven

by direct evidence and has been held to run afoul of the Title VII, including in

associational discrimination cases.6

5
         Plaintiffs here have direct evidence of discrimination and retaliation. See Part III(A)(1). If
the Court chooses, however, to apply the indirect evidence standard using the McDonnell
Douglas burden-shifting framework, see Conward v. Cambridge School Committee, 141 F. 3d
12, 19 (1st Cir. 1999) (explaining framework), Plaintiffs will be able to satisfy a prima facie case
in that: (1) they are members of a protected class, protected from discrimination and
associational discrimination based on race; (2) they are qualified for their positions, as
evidenced by successfully fulfilling the positions apart from the purported dress code violations;
(3) they have been disciplined or subject to discipline; and (4) their positions have not been
eliminated. Should Whole Foods argue that their violation of the dress code is the
nondiscriminatory basis for their discipline, Plaintiffs may establish pretext by showing that
employees who were not in protected classes were not disciplined for dress code violations.
6
        See, e.g., Deffenbaugh-Williams v. Wal-Mart Stores, Inc., 156 F.3d 581, 589-90 (5th Cir.
1998), vacated in part on other grounds by Williams v. Wal-Mart Stores, Inc., 182 F.3d 333 (5th
Cir. 1999) (upholding judgment for white employee (who was dating Black co-worker) who was
                                                   8
        Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 10 of 23



       1. Plaintiffs have presented direct evidence of race-based discrimination

       Plaintiffs have sufficiently alleged that Whole Foods’ enforces its dress code

based on race, thereby inflicting adverse employment actions against Black employees

and those who associated with them and advocating for them. Plaintiffs have alleged

that Whole Foods has not consistently enforced its facially neutral dress code and have

included several specific examples of it not disciplining violations where employees

wore express political and identity-based messages. Dkt. 11 at 7 ¶¶ 42-43 (Whole

Foods did not discipline expressions of LGBTQ+ support that violate the dress code

policy (e.g., Pride flags) or express political messages, such as employees donning the

anarchist symbol and pins stating “Lock Him Up”). Assuming, as this Court must, that

Whole Foods has selectively enforced its dress code to target expressions of support

for Black employees, the resulting discipline is “because of” race, within the ordinary

meaning of the words. Nassar, 570 U.S. at 350. Plaintiffs’ evidence of selective

enforcement of the dress code is direct evidence of discrimination. Permitting this

selective enforcement of the dress code and resulting discipline of Black (and non-Black

employees who associate with them) who are advocating for racial justice in the

workplace flies in the face of Title VII’s purpose.7




terminated for violating "no shopping on the clock" rule, where evidence showed that other
employees were not disciplined for this violation).
7
        “It is an established principle that Congress' primary concern in enacting the prohibition
against racial discrimination in Title VII of the Civil Rights Act of 1964 was the plight of the
African American in our economic society. See United Steelworkers of Am. v. Kaiser Aluminum
& Chemical Corp., 443 U.S. 193, 201, 99 S.Ct. 2721, 61 L.Ed.2d 480 (1979) (citing 110 Cong.
Rec. 6548 (1964) (remarks of Sen. Humphrey) (stating that Title VII was “triggered by a Nation's
concern over centuries of racial injustice and intended to improve the lot of those who had ‘been
excluded from the American dream for so long’ ”)).” Johnson v. University of Cincinnati, 215
F.3d 561, 573-74 (6th Cir. 2000).

                                                9
        Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 11 of 23



       Whole Foods’ race-based policy of banning BLM-messaging is not saved by

Whole Foods disciplining both Black and non-Black employees. As the Supreme Court

recently made clear, when an employer fires a man and a woman because of sex,

“[i]nstead of avoiding Title VII exposure, th[e] employer doubles it.” Bostock, 140 S. Ct.

at 1741. If both Black and non-Black employees are being disciplined based on anti-

Black enforcement of the dress code policy (e.g. because of race), Whole Foods is

simply doubling its Title VII liability – not mitigating it. Language that Whole Foods

quotes from Bostock, emphasizing the individual focus of Title VII’s protection, is meant

to illustrate the broad protections of Title VII (e.g., by barring sex-based discrimination

against men and women), not cabin its reach. See Bostock, 140 S. Ct. at 1740-41

(partially quoted in Dkt. 32 at 7).

       Whole Foods has offered up its dress code as its reason for disciplining Black

employees and those who associate with them. However, evidence of selective

enforcement of the dress code undermines Whole Foods’ defense. Plaintiffs have

alleged that Whole Foods has engaged in checkered enforcement of the dress code,

compared to its strict enforcement in response to the BLM messaging.8 In light of its

previous lax enforcement of the dress code, Whole Foods has essentially invented

discipline for its Black and non-Black employees to bar the BLM message advocating

for Black employees. See Alice, 19997 WL 271482, at *3, 4.




8
         An ever-shifting explanation from Whole Foods of why “BLM” violates the dress code but
not, for example, or the message of LGBTQ+ positivity (“EQUALITY”) or the image of a pride
flag, Dkt. 11 ¶ 44, 50, would demonstrate Whole Foods’ proffered reason for discipline –
violation of the dress code – is pretextual. Dominguez-Cruz v. Suttle Caribe, Inc., 2020 F.3d
424, 432 (1st Cir. 2000).

                                              10
       Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 12 of 23



       2. Plaintiffs in this action are all protected from Whole Foods’ race-based
          discrimination because Title VII prohibits associational discrimination

       Whole Foods attempts to dismiss Plaintiffs’ theory of associational discrimination,

which extends protection to the non-Black Plaintiffs in this case, by arguing that

associational discrimination claims hinge on Plaintiffs’ relationship with employees of

another race and that Plaintiffs banding together with and advocating for their Black

coworkers is insufficient to confer protected status on non-Black Plaintiffs. Dkt. 32 at 10.

In other words, Whole Foods (1) attempts to erase the obvious organizing effort and

workplace relationships between non-Black employees and their Black coworkers in this

aciton, and (2) posits that advocacy in support of Black coworkers is never grounds for

Title VII protection. Both of these arguments are incorrect.

       First, associational discrimination broadly protects “individuals who, though not

members of a protected class, are ‘victims of discriminatory animus toward [protected]

third persons with whom the individuals associate.” Barrett v. Whirlpool Corp., 556 F.3d

502, 512 (6th Cir. 2009) (quoting Tetro v. Popham, 173 F. 3d 988, 994 (6th Cir. 1999));

Persson v. Boston University, 2019 WL 917205 at *11 (D. Mass. Feb. 25, 2019) (citing

Barrett). The protection does not hinge on the intimacy of the interracial relationship.

As the Sixth Circuit explained in Barrett, the degree of the association is irrelevant and

not be the focal point of the court’s inquiry, 556 F.3d at 513; instead, “the key inquiries

should be whether the employee has been discriminated against and whether that

discrimination was ‘because of’ the employee's race.” Id. at 512 (quoting Drake v. 3M,

134 F.3d 878, 884 (7th Cir.1998) (friendship with protected employee was sufficient)).

       Further, the associational discrimination doctrine does protect employees

advocating in the workplace on behalf of protected employees. In Johnson v. University

                                             11
       Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 13 of 23



of Cincinnati, 215 F. 3d 561 (6th Cir. 2000), the Sixth Circuit directly addressed this

question. There, the plaintiff “allege[d] that Defendants discriminated against him

because of his efforts to insure that the University complied with its affirmative action

policies, and because of his advocacy on behalf of women and minorities.” Id. at 572.

The district court granted summary judgment to the defendant on the grounds that the

plaintiff had failed to show he was a member of a protected group. Id. at 573. The Sixth

Circuit reversed, holding that:

       Plaintiff need not have alleged discrimination based upon his race as an African
       American in order to satisfy the protected status requirement of his claims.
       Indeed, in light of this Court's holding in [Tetro v. Popham, 173 F. 3d 988, 994
       (6th Cir. 1999)] and [Winston v. Lear-Siegler, Inc., 558 F.2d 1266, 1270 (6th Cir.
       1977)], the fact that Plaintiff has not alleged discrimination because of his race is
       of no moment inasmuch as it was a racial situation in which Plaintiff became
       involved—Plaintiff's advocacy on behalf of women and minorities in relation to
       Defendant's alleged discriminatory hiring practices—that resulted in Plaintiff's
       discharge from employment…. [I]t is clear that a Caucasian high-level affirmative
       action official could bring a claim under [] § 2000e–2(a) for discrimination based
       upon his advocacy on behalf of minorities because the discrimination would be
       “because of such individual's race,” where the race of the minorities for which he
       was advocating would be “imputed” if you will to the Caucasian high-level
       affirmative action official. See Tetro, 173 F.3d at 995.

Id. at 575. Here, the race of Black employees is “imputed” to non-Black employees who

are advocating on behalf of and associating with Black employees through wearing the

BLM gear – the donning of which indisputably introduces a “racial situation” into the

workplace. Cases cited by Whole Foods in an attempt to argue that such advocacy is

inadequate are inapposite. In Gallo v. W.B. Mason Co., Inc., 2010 WL 4721064, at *1

(D. Mass. Nov. 15, 2010), the district court granted a motion to dismiss plaintiff’s Title

VII discrimination claim because Plaintiff had failed to at all allege that he associated

with the female employees. That case is therefore easily distinguishable from this




                                             12
        Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 14 of 23



matter, where employees have explicitly (and symbolically) banded together.9 The

decision in Oliveras-Sifre v. Puerto Rico Dept. of Health, 214 F.3d 23, 26 (1st Cir. 2000)

(affirming motion to dismiss) (cited Dkt. 32 at 11), turned on the specific legislative

history of the Americans With Disability Act (ADA), inapplicable here.10 Here, Whole

Foods is disciplining (and terminating) Black and non-Black employees alike based on

race – specifically its intolerance of advocacy on behalf of Black workers, in contrast to

its tolerance for advocacy on behalf of other groups and messages.

       B. Plaintiffs Have Stated a Title VII Retaliation Claim

       Title VII’s opposition clause sweeps “broadly and protects an employee for more

informally opposing an employment activity that might violate Title VII.” Ray v. Ropes &

Gray, LLP, 799 F.3d 99, 108 (1st Cir. 2015); see 42 U.S.C. § 2000e-3(a). The conduct

opposed need not in actuality run afoul of Title VII; it is sufficient that the employee “had

a good faith, reasonable belief that the underlying challenged actions of the employer

violated the law.” Fantini v. Salem State College, 557 F.3d 22, 32 (1st Cir. 2009)

(internal citations omitted). Plaintiffs may establish retaliation by showing that: (1) they

engaged in protected conduct; (2) they were subjected to an adverse employment

action; and (3) the adverse employment action is causally linked to the protected

conduct. Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 94 (1st Cir. 2018).



9
       In opposing the motion to dismiss, the plaintiff in Gallo merely argued that he was
“present on several occasions” for the harassment and “resisted” and “requested that [the
manager of the Defendant] refrain from using [] offensive language.” Gallo, 2010 WL 11071978.
There is no discussion at all of the plaintiff joining with his female employees to protest the
harassment.
10
        Notably, Plaintiffs in that action had not even pled a theory of associational
discrimination. In contrast here, Plaintiffs have pled the count with specificity and bring their
claim under Title VII, the legislative history of which evidences a broader intent to remedy racial
injustice.

                                                13
        Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 15 of 23



       The Amended Complaint clearly alleges that Plaintiffs engaged in protected

activity by continuing to wear their BLM masks and apparel despite and because of

Whole Foods’ disciplining employees for wearing the masks. Their protected activity

consisted of both taking a stand against anti-Black discrimination in the workplace and

opposing Whole Foods’ discipline of employees for standing up against this

discrimination. See, e.g., Dkt. 11 ¶¶ 54 (describing progressive discipline at Whole

Foods on River St., in Cambridge, MA, and citing to news coverage of resulting protests

explicitly taking aim at Whole Foods’ discriminatory enforcement of the dress code).

Whole Foods attempts to argue that its employees’ insistent donning of the BLM masks

and apparel in the face of progressive discipline is not protected conduct but merely

presents an “issue of speech in a private workplace.” Dkt. 32 at 12. Not so.11 News

coverage and interviews with the Plaintiffs, cited in the Amended Complaint, make clear

that the commonsense viewpoint of Plaintiffs, as well as the public, is that Whole Foods’

extremely harsh discipline of employees wearing BLM gear (from being sent home with

no pay, to termination) constitutes race-based discrimination and its discipline of

employees constitutes retaliation. See id. ¶¶ 54, n. 2, 57 n. 3, 60 n. 4 (citing to articles

covering employee protests outside store locations).12 The protests alone

11
        Whole Foods cites to Garcetti v. Ceballos, 547 U.S. 410, 418 (2006), for the proposition
that private employers, like itself, “need a significant degree of control over their employees’
words and actions.” Ironically, Garcetti focused on a public employer’s need to control its
employees’ words and actions, illustrating Plaintiffs’ point that the opinion letter authored by the
U.S. Office of Special Counsel (“OSC”) is relevant in evaluating Whole Foods need (or, more
properly, its ability) to selectively regulate its employees’ speech. See Black Lives Matter and
the Hatch Act, U.S. Office of Special Counsel (dated July 14, 2020).
12
       See Customers, Employees Boycott Cambridge Whole Foods Over BLM Mask Ban, July
12, 2020, https://www.msn.com/en-us/news/us/customers-employees-boycott-cambridge-
whole-foods-over-blm-mask-ban/ar-BB16CL3V?ocid=uxcntrlbingtab; Abigail Feldman, Boycott
Continues Against Cambridge Whole Foods that Sent Employees Home for Black Lives Matter
Masks, Boston Globe July 5, 2020, https://www.bostonglobe.com/2020/07/05/metro/boycott-
continues-against-cambridge-whole-foods-that-sent-employees-home-black-lives-matter-
masks/; Joshua Rhett Miller, Call for Whole Foods Boycott Grow After Employees Wearing BLM
                                                 14
       Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 16 of 23



communicated to Whole Foods its employees’ impression of the dress code

enforcement as discriminatory. See Ray v. Ropes & Gray, LLP, 799 F.3d 99, 108 (1st

Cir. 2015) (protected opposition activity includes “picketing and boycotting an

employer”). Further, as Whole Foods acknowledges, Plaintiffs linked the wearing of the

masks to specific demands for increased racial equity at Whole Foods. See Dkt. 11 ¶ 69

(demanding racial demographic data and changes in store security).

       Whole Foods counters that (1) Plaintiffs did not sufficiently allege that Whole

Foods’ discrimination prompted these demands; and (2) even if Plaintiffs’ actions are

oppositional, Plaintiffs were not disciplined for these demands, but rather for the dress

code violations. First, Whole Foods’ attempt to arbitrarily divorce the demands from the

BLM masks should be rejected. Wearing the BLM mask is itself a show of support for

Black employees, and the specific demands arose out of the BLM protests. Dkt. 11 ¶

69. Second, Whole Foods’ argument that demanding the release of racial data fails to

allege discrimination, because they did not also specifically allege failure to hire and

promote Black employees prompted this demand, stretches credulity and thus fails at

the motion to dismiss stage. See Beddall v. State St. Bank & Trust Co., 137 F.3d 12, 16

(1st Cir. 1998) (where the Court must draw all reasonable inferences in favor of the

Plaintiffs). Release of racial demographic data is widely acknowledged as a tactic to




Masks Are Sent Home, NY Post, July 6, 2020, https://nypost.com/2020/07/06/protesters-
boycott-whole-foods-over-black-lives-matter-mask-policy/; Fernando Martinez, Whole Foods
Employee Told Not to Wear ‘Controversial’ Black Lives Matter Mask, Protest Scheduled,
SFGate, July 17, 2020, https://www.sfgate.com/news/article/Whole-Foods-Gilman-Berkeley-
employee-BLM-mask-15416626.php ; Frances Dinkelspiel, Hundreds in Berkeley Protest Whole
Foods’ Ban on Wearing Branded ;Black Lives Matter’, Berkeleyside Nosh, July 17, 2020,
https://www.berkeleyside.com/2020/07/17/berkeley-ca-whole-foods-black-lives-matter-protest
(describing protest of 200).

                                             15
       Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 17 of 23



promote racial justice and address racial disparity in the workplace; a call for its release

cannot be divorced from concerns of racial inequity in the workplace.

       Finally, Whole Foods attempts to argue that Plaintiffs’ oppositional conduct is

unprotected because it was not conducted “in a reasonable manner”. Dkt. 32 at 14.

Whole Foods attempts to portray Plaintiffs as refusing to work when Plaintiffs were

actually denied the opportunity to work. Cases cited by Whole Foods illustrate this

point. For example, in Hazel v. U.S. Postmaster Gen., 7 F.3d 1, 3-4 (1st Cir. 1993), the

First Circuit determined that the plaintiffs – who never attempted to report to work after

reassignment – had gone “beyond the scope of protected opposition”. Id. at 4 (quoting

Hochstadt v. Worcester Foundation for Experimental Biology, 545 F.2d 222, 233 (1st

Cir.1976)). In contrast, here, Plaintiffs repeatedly showed up to work, only to be

summarily sent home if they refused to take off the BLM masks (which they contend is

protected activity). In Unt. V. Aerospace Corp, 765 F.2d 1440, 1443 (9th Cir. 1985), the

plaintiff initiated an internal complaint of discrimination three times, and his charges

were three times investigated and three times found unsubstantiated; the Ninth Circuit

affirmed that district court’s conclusion that the plaintiff’s subsequent discharge was not

retaliatory but rather due to plaintiff violating company orders and disrupting the

workplace, because his internal complaints took an improper form and lobbed

accusations against management some of which were unrelated to the alleged

discrimination. Id. at 1446. Plaintiffs here have not in similarly disrespected or

disrupted Whole Foods’ workplace; Whole Foods’ discipline of its employees has

disrupted the workplace by leading to protests and boycotts. See supra note 13.13


13
       To the extent that Whole Foods’ argument is that employees wearing the BLM masks
(as opposed to LGBTQ pride apparel for example) disrupts its workplace because the masks
                                             16
        Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 18 of 23



       In contrast, Whole Foods’ actions in response to the oppositional conduct – of

escalating discipline leading to termination – is extreme and certainly constitutes

adverse action. Certainly, “a reasonable employee would have found the challenged

action materially adverse, which in this context means it well might have dissuaded a

reasonable worker from making or supporting a charge of discrimination.” Burlington N.

& Santa Fe Ry. V. White, 548 U.S. 53, 68 (2006) (internal quotations omitted). Indeed,

Plaintiff Robinson has already been deterred from standing against discrimination in her

workplace. Dkt. 11 ¶ 71 (removing her mask after witnessing her daughter being

disciplined, because she could not afford to lose wages). Plaintiff Kinzer lost her job for

her oppositional conduct. Id. ¶¶ 74-75. Plaintiffs and other employees are now

presented with a choice: acquiesce to workplace discrimination and retaliation and

remove the BLM mask and messaging so that they can continue working, or risk

termination during a global pandemic, when jobs are scarce. This choice is untenable –

and illegal. The entire purpose of Title VII’s retaliation clause is to prevent employers

from putting its employees’ backs against the wall in this manner. Plaintiffs should not

be forced to cease their protected activity in order to keep their jobs.




may be upsetting or off-putting to customers, such an argument must fail, as the law is clear that
employers cannot justify discrimination based upon discriminatory preferences of their
customers. See Chaney v. Plainfield Healthcare Center, 612 F.3d 908, 913 (7th Cir. 2010) (it is
“widely accepted that a company’s desire to cater to the perceived racial preferences of its
customers is not a defense for treating employers differently based on race.”); see also
Significant EEOC Race/Color Cases, EEOC, https://tinyurl.com/y5zk5eqh (detailing similar
customer preference cases brought by the EEOC).
        Likewise, Whole Foods’ argument that it should not be required to allow employees to
wear BLM masks because that would require that it allow any messaging on employee apparel
is not correct either. As discussed here, the employees wearing the BLM masks were engaged
in protected activity under Title VII. The same could not be said of all other messaging.

                                               17
        Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 19 of 23



       C. Plaintiffs Should Be Permitted to Proceed Now in Court

       Whole Foods also seeks to dismiss this case on the ground that Plaintiffs have

not yet exhausted their remedies with the EEOC. As noted above, Plaintiffs filed class

charges of discrimination with the EEOC before this case was filed. They have also

requested right-to-sue letters from the EEOC. They should be allowed to pursue their

claims in court and not be delayed while waiting for the right-to-sue letters to be

processed, since they initially requested preliminary injunctive relief, and still intend to

pursue this relief, though they withdrew their motion to have this relief adjudicated as an

emergency.

       Under Bailey v. Delta Air Lines, Inc., 722 F.2d 942, 944 (1st Cir. 1983), Plaintiffs

are permitted to proceed in court prior to receiving a right to sue letter from the EEOC if

they are seeking a preliminary injunction pursuant to the court’s inherent equitable

powers. While Plaintiffs have withdrawn their Emergency Motion for a Preliminary

Injunction (Dkt. 3) (based upon this Court’s stated concerns regarding the burden of

adjudicating their request so quickly and belief that the situation did not present an

emergency), Plaintiffs maintain that preliminary injunction relief is appropriate in this

action and intend to renew their motion upon completion of, what they request to be

expedited, discovery. See Dkt. 38.14 This case presents an appropriate situation for this

Court to exercise its “customary equitable authority to grant preliminary relief”

notwithstanding the lack of a right to sue letter, see Bailey, 722 F.2d at 944, because if


14
        Thus, Plaintiffs have simply chosen not to pursue their request for preliminary injunctive
relief on an emergency basis and, instead, have agreed to Whole Foods’ original request to
conduct some expedited discovery prior to the Court adjudicating their request for a preliminary
injunction. See Dkt. 8 at 4-5 (Whole Foods’ proposed preliminary injunction briefing schedule,
requesting expedited discovery to be completed within six weeks); Dkt. 38 (Plaintiffs’ proposal
for expedited discovery).

                                                18
        Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 20 of 23



Plaintiffs are correct that Whole Foods is violating Title VII by banning the Black Lives

Matter masks and disciplining its employees for protesting this ban, the passage of time

will effectively result in Whole Foods functionally prevailing in this action (as employees

seek to participate in and promote the BLM message now, in conjunction with

demonstrations continuing throughout the country, in order to force Whole Foods’

attention to the issue of racial injustice in its workplace). Cases cited by Whole Foods

as “bar[ring] the courthouse door” are therefore inapposite because Plaintiffs here

continue to seek provisional relief; Plaintiffs have not let their claims merely languish.

See Jorge v. Rumsfeld, 404 F.3d 556, 564-65 (1st Cir. 2005) (holding “a plaintiff's

unexcused failure to exhaust administrative remedies effectively bars the courthouse

door”, where the plaintiff failed to file an EEOC charge citing Title VII, brought suit three

years late, and did not seek a preliminary injunction).15

       Whole Foods further objects that only four of the named plaintiffs filed charges

with the EEOC. Dkt. 32 at 5. This argument has no bearing on the exhaustion

requirement. Plaintiffs need only file one EEOC charge in order to meet the

administrative exhaustion requirement if the charge is asserted on behalf of a broader

group of affected employees. Greene v. City of Boston, 204 F.Supp.2d 239, 241 (D.

Mass. 2002) (“Under the single filing rule, also referred to as “piggybacking,” similarly

situated plaintiffs, who have failed to file administrative charges, or who have filed

untimely charges, are permitted to piggyback on a timely-filed charge that gives

the EEOC and the employer fair notice of allegations of class-wide discrimination.”).


15
       Whole Foods’ citations to Gregory v. YWCA Haverhill, Inc., 2014 WL 3798893, at *2-3
(D. Mass. July 30, 2014), and Harper v. Melendez, 2019 WL 6307201, at *2-3 (D. Mass. Nov.
22, 2019), are inapposite, as neither case included a request for preliminary injunctive relief.

                                               19
        Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 21 of 23



Therefore, the charges filed by lead Plaintiffs Frith, Kinzer, Del-Rio Ramirez, and

Tucker-Tolbert, are sufficient.16

       Finally, Whole Foods protests that, because Plaintiffs have not yet received a

right to sue letter on the discrimination claim, their retaliation claim is barred. See Dkt.

32 at 5. However, Whole Foods misconstrues the cited case law. Plaintiffs do not

allege retaliation for filing an administrative charge (other than Plaintiff Kinzer) but rather

retaliation for opposing Whole Foods’ discrimination by virtue of continuing to wear the

BLM masks and apparel in the face of increasing discipline and threatened termination,

making Franchesi v. U.S. Dep’t of Veteran Affairs, 514 F.3d 81, 85-87 (1st Cir. 2008),

inapplicable. In any event, the law is clear that it is not necessary to file a separate

charge of retaliation, when the retaliation stems out of discrimination for which a charge

has already been filed. Clockedile v. N.H. Dep't of Corr., 245 F.3d 1, 6 (1st Cir.2001).

       IV.     CONCLUSION

       For the reasons discussed above, this Court should deny Whole Foods’ motion

to dismiss (Dkt. 32) and allow this action to proceed. Plaintiffs have sufficiently stated

Title VII discrimination and retaliation claims, and intend to renew their request for

preliminary injunctive relief upon completion of expedited discovery, in order to protect

Plaintiffs’ right to protest discrimination in their workplace (and keep their jobs) and to

stand up for Black Whole Foods employees, in solidarity with the greater BLM

movement.




16
         In any event, Plaintiffs Barry, Visco, Evans, O’Neill, Styles, Wilson, and London, have
also filed EEOC charges, representing each Whole Foods location where named Plaintiffs in
this action worked. Still further requiring each of the twenty-eight individual plaintiffs to file a
charge would be unduly burdensome and unnecessary in light of the class nature of the claims.

                                                 20
      Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 22 of 23



Dated: August 28, 2020

                                  Respectfully submitted,


                                  SUVERINO FRITH, SAVANNAH KINZER,
                                  CEDRICK JUAREZ, FAITH WALSH,
                                  MACKENZIE SHANAHAN, COREY SAMUEL,
                                  JENNIFER OSAYANDE, BRITNEY IFEBOHR,
                                  KANAYA RYLAND, KIRBY BURT, LEAVER
                                  MICHEL, ABDULAI BARRY, LINDSAY
                                  VUONG, SAMANTHA BERIMBAU, SUEPRIYA
                                  ADHI, ALICE TISME, CAMILLE TUCKER-
                                  TOLBERT, CHARLES THOMPSON, ANA
                                  BELÉN DEL RIO-RAMIREZ, CASSIDY
                                  VISCO, LYLAH STYLES, KAYLA GREENE,
                                  SHARIE ROBINSON, KELLY RIGLER,
                                  JUSTINE O’NEILL, SARITA WILSON, and
                                  YURIN LONDON, individually and on behalf of
                                  all others similarly situated,


                                  By their attorneys,


                                  /s/ Shannon Liss-Riordan________________
                                  Shannon Liss-Riordan, BBO #640716
                                  Anastasia Doherty, BBO #705288
                                  LICHTEN & LISS-RIORDAN, P.C.
                                  729 Boylston Street, Suite 2000
                                  Boston, MA 02116
                                  (617) 994-5800
                                  Email: sliss@llrlaw.com, adoherty@llrlaw.com




                                    21
       Case 1:20-cv-11358-ADB Document 42 Filed 08/28/20 Page 23 of 23



                             CERTIFICATE OF SERVICE

      I, Shannon Liss-Riordan, hereby certify that a copy of this document, as filed on

August 28, 2020, has been electronically served on the counsel for Defendant Whole

Foods Market, Inc. and Amazon.com, Inc., via electronic the ECF electronic filing

system.

                                        /s/ Shannon Liss-Riordan
                                        Shannon Liss-Riordan, Esq.




                                          22
